Name: 80/920/EEC: Commission Decision of 11 September 1980 amending Decision 80/776/EEC authorizing the United Kingdom to take intra-Community surveillance measures in respect of imports of bananas originating in certain non-member countries and put into free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-10-04

 Avis juridique important|31980D092080/920/EEC: Commission Decision of 11 September 1980 amending Decision 80/776/EEC authorizing the United Kingdom to take intra-Community surveillance measures in respect of imports of bananas originating in certain non-member countries and put into free circulation in the other Member States (Only the English text is authentic) Official Journal L 261 , 04/10/1980 P. 0019 - 0019****( 1 ) OJ NO L 224 , 27 . 8 . 1980 , P . 15 . COMMISSION DECISION OF 11 SEPTEMBER 1980 AMENDING DECISION 80/776/EEC AUTHORIZING THE UNITED KINGDOM TO TAKE INTRA-COMMUNITY SURVEILLANCE MEASURES IN RESPECT OF IMPORTS OF BANANAS ORIGINATING IN CERTAIN NON-MEMBER COUNTRIES AND PUT INTO FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/920/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 115 THEREOF , WHEREAS THE UNITED KINGDOM , WHICH CONSTITUTES A MAJOR TRADITIONAL MARKET FOR BANANAS FROM CERTAIN ACP STATES , MAKES IMPORTS OF BANANAS ORIGINATING IN CERTAIN NON-ACP NON-MEMBER COUNTRIES SUBJECT TO QUANTITATIVE RESTRICTIONS ; WHEREAS IN ORDER TO CONTROL IMPORTS OF SUCH PRODUCTS VIA THE OTHER MEMBER STATES , THE UNITED KINGDOM APPLIED TO THE COMMISSION FOR AUTHORIZATION TO INTRODUCE INTRA-COMMUNITY SURVEILLANCE OF SUCH IMPORTS ; WHEREAS THE COMMISSION , BY DECISION 80/776/EEC ( 1 ), HAVING REGARD TO THE NEED TO ENSURE THE EFFECTIVENESS OF THE COMMERCIAL POLICY MEASURES WHICH THE UNITED KINGDOM HAS TO IMPLEMENT TO FULFIL THE REQUIREMENTS OF PROTOCOL 4 TO THE LOME CONVENTION , AUTHORIZED THAT MEMBER STATE TO TAKE INTRA-COMMUNITY SURVEILLANCE MEASURES IN RESPECT OF IMPORTS OF BANANAS ORIGINATING IN NON-MEMBER COUNTRIES OTHER THAN ACP STATES AND PUT INTO FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THE UNITED KINGDOM HAS APPLIED TO THE COMMISSION FOR AUTHORIZATION TO INTRODUCE SUCH SURVEILLANCE IN RESPECT OF THREE OTHER COUNTRIES NOT COVERED BY THE PREVIOUS APPLICATION ; WHEREAS THE SAME CONSIDERATIONS UNDERLYING DECISION 80/776/EEC APPLY IN RESPECT OF THE NEW APPLICATION ; WHEREAS THE UNITED KINGDOM SHOULD THEREFORE BE AUTHORIZED TO TAKE INTRA-COMMUNITY SURVEILLANCE MEASURES IN RESPECT OF IMPORTS OF BANANAS ORIGINATING IN THE OTHER NON-MEMBER COUNTRIES IN QUESTION AND PUT INTO FREE CIRCULATION IN THE OTHER MEMBER STATES , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING COUNTRIES ARE INSERTED IN THE ANNEX TO DECISION 80/776/EEC : HAITI , HONDURAS , MEXICO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 11 SEPTEMBER 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT